            Case 5:20-cv-02267-JFL Document 20 Filed 07/27/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


STEVEN WIGGS,                       :
     Plaintiff,                     :
                                    :
            v.                      :                 No. 5:20-cv-02267
                                    :
DONALD FOLEY and DAVID SHEARN :
      Defendants.                   :
____________________________________

                                           ORDER

       AND NOW, this 27th day of July, 2021, upon consideration of Defendants’ Motion to

Dismiss for Failure to State a Claim, ECF No. 16, Plaintiff’s response thereto, ECF No. 17,

Defendants’ reply to that response, ECF No. 18, and for the reasons set forth in the Court’s

Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      Defendants’ motion, ECF No. 16, is GRANTED.

       2.      Plaintiff’s Complaint is DISMISSED with prejudice.

       3.      The above-captioned matter is CLOSED.



                                                     BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr._____________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                1
                                             072721
